On Petition for Rehearing.
[5] That it is unnecessary, for a party whose appeal *Page 70 
bond on appeal from justice of the peace court is held insufficient, to ask time to amend or tender a new bond, but the duty of the court to so order of its own motion, is held in Schofield v. Felt, 10 Colo. 146, 14 P. 128, on the authority of Wear v. Killeen, 38 Ill. 259. But no question of failure to move was involved in the Wear case. There such a motion was made and overruled and the correctness of that ruling was the only question before the court, although it apparently considered a former order of dismissal made in the absence of a motion to amend. In Wheeler v. Kuhns, 9 Colo. 196,11 P. 97, in construing the statute governing appeals from the county court to the district court, we expressly held that leave to amend the bond should be granted "if asked in apt time." We conceive of no good reason for ordering an amendment in the absence of a motion following a ruling that the bond is insufficient. We find no difference in the language of the two statutes justifying a different rule of interpretation, and we think that announced in the Wheeler case preferable.
The rehearing is denied.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE HOLLAND concur. *Page 71